Citation Nr: 0000756	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  94-25 932	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to VA education benefits under Chapter 30, Title 
38, United States Code.



WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to April 
1988.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision by the RO in 
Buffalo, New York.  This case was before the Board in January 
1997 when it was remanded to the RO.


REMAND

The veteran contends that she is entitled to VA education 
benefits under Chapter 30, Title 38, United States Code.  
First, she maintains that the three months that elapsed 
between her enrollment in the Delayed Entry/Enlistment 
Program in August 1985, and her entry onto active duty in 
November 1985, should be included in calculations pertaining 
to applicable minimum active duty service requirements.  
Second, she asserts that she should be found eligible for 
Chapter 30 benefits because she served on active duty for 
more than two years, followed by qualifying service in the 
Selected Reserve.  Third, she says that she should be found 
eligible for benefits because she was discharged from service 
as a result of illness due to pregnancy.  She says that her 
condition caused weight loss and nausea, symptoms which 
interfered with the performance of her duties.  She also 
points out that $1200.00 was withheld from her service pay 
for enrollment in the Chapter 30 program, and says that she 
was not informed, prior to discharge, that early separation 
would make her ineligible for benefits.

Title 38, United States Code, § 3011(a), provides, in part:

	(a) . . . [E]ach individual-

	(1) who-

	(A) after June 30, 1985, first becomes a 
member of the Armed Forces or first enters on 
active duty as a member of the Armed Forces 
and-

	(i) who . . . serves, as the individual's 
initial obligated period of active duty, at 
least three years of continuous active duty 
in the Armed Forces . . . or

	(ii) who serves in the Armed Forces and is 
discharged or released from active duty (I) 
for . . . a physical or mental condition that 
was not characterized as a disability and did 
not result from the individual's own willful 
misconduct but did interfere with the 
individual's performance of duty, as 
determined by the Secretary of each military 
department in accordance with regulations 
prescribed by the Secretary of Defense . . . 
; [or] (II) for the convenience of the 
Government . . . in the case of an individual 
who completed not less than 30 months of 
continuous active duty if the initial 
obligated period of active duty of the 
individual was at least three years . . .

			*		*		*

	is entitled to basic educational assistance 
under this chapter.
 
38 U.S.C.A. § 3011(a)(1)(A) (West 1991).  See also 38 C.F.R. 
§ 21.7042(a) (1999). 

An individual also may establish eligibility for Chapter 30 
benefits based on a combination of active duty in the Armed 
Forces, together with service in the Selected Reserve.  Title 
38, United States Code, § 3012(a), provides, in part:

	(a) . . . [E]ach individual-

	(1) who-

(A) after June 30, 1985, first becomes a 
member of the Armed Forces or first enters on 
active duty as a member of the Armed Forces- 

	(i) serves, as the individual's initial 
obligated period of active duty, at least two 
years of continuous active duty in the Armed 
Forces, . . . characterized by the Secretary 
concerned as honorable service; and

(ii) . . . beginning within one year after 
completion of the service on active duty 
. . . , serves at least four years of 
continuous duty in the Selected Reserve 
during which the individual participates 
satisfactorily in training as required by the 
Secretary concerned . . .

			*		*		*

	is entitled to basic educational assistance 
under this chapter.

38 U.S.C.A. § 3012(a)(1)(A) (West 1991).  See also 38 C.F.R. 
§ 21.7042(b) (1999).

In the present case, the Board is unable to determine whether 
the veteran is entitled to Chapter 30 benefits under the 
provision of the law governing discharges due to a physical 
condition not characterized as a disability, not the result 
of willful misconduct, which interferes with performance of 
duty.  The veteran's DD Form 214 shows only that she was 
discharged due to "pregnancy", and computerized service 
department data indicate that her discharge was for the 
convenience of the Government.  It is unclear from the record 
whether the Secretary of the Army determined that the 
veteran's pregnancy, and associated illness, constituted a 
physical condition, not characterized as a disability, and 
not the result of her own willful misconduct, which 
interfered with performance of duty.  Consequently, a 

remand is required so that further information on this matter 
can be obtained.  38 C.F.R. § 19.9 (1999).

The Board also notes that the veteran has asserted that she 
is entitled to Chapter 30 benefits based on service in the 
reserves following two or more years of active duty.  The 
Board is unable to properly assess this theory, however, 
because the record does not contain evidence reflecting 
whether she served in the Selected Reserve, and if so, the 
date on which she entered the reserves, or how long she 
served therein.  As a result, further development of this 
matter is also necessary.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the service 
department and ask it to provide as much 
information as possible regarding 
whether the veteran was discharged for 
pregnancy because the Secretary of the 
Army determined her pregnancy, and 
associated illness, to be "a physical 
. . . condition that was not 
characterized as a disability and did 
not result from the individual's own 
willful misconduct but did interfere 
with the individual's performance of 
duty . . . ."  The service department 
should be asked to provide a citation to 
the Army regulation relied upon in 
discharging the veteran, and to provide 
the RO with a copy of such regulation.  
The service department should also be 
asked to verify the veteran's dates of 
active duty, and to provide the RO with 
a complete copy of the veteran's service 
records, to include all service medical 
records and service personnel records.  
The information obtained should be 
associated with the veteran's file.


2.  The RO should contact the service 
department for purposes of ascertaining 
whether and on which date the veteran 
entered the Selected Reserve, and the 
period of time served therein.  The 
information obtained should be 
associated with the veteran's file.

3.  The RO should take adjudicatory 
action on the veteran's claim of 
entitlement to Chapter 30 education 
benefits.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of, and citation to, the Army 
regulation relied upon in discharging 
the veteran from active duty.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


